Citation Nr: 0315626	
Decision Date: 07/11/03    Archive Date: 07/17/03

DOCKET NO.  99-07 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for chronic brain 
syndrome due to brain trauma, currently evaluated as 30 
percent disabling.

2.  Entitlement to an increased rating for cervical spine 
arthritis, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel



INTRODUCTION

The veteran had active military service from September 1951 
to June 1955.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an RO rating decision.  The Board issued a 
decision in this appeal in November 2000, which the veteran 
appealed to the United States Court of Appeals for Veterans 
Claims (CAVC).  In July 2002, the CAVC vacated the Board 
decision and remanded for various reasons.  This remand is 
part of the Board's response to the CAVC's mandate.

During the course of this appeal, the RO increased the rating 
assigned for chronic brain syndrome due to brain trauma from 
10 to 30 percent, and for cervical spine arthritis from 10 to 
20 percent (with both ratings effective in April 1997).  The 
veteran's appeal concerning these issues remains before the 
Board. Cf. AB v. Brown, 6 Vet. App. 35 (1993) (where a 
claimant has filed a notice of disagreement as to an RO 
decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).

In communications to the RO, the veteran has discussed 
various issues, including the need for stronger pain 
medication and new glasses, loss of balance attributed to the 
residuals of a stroke, the onset of Parkinson's Disease, the 
onset of arthritis in other parts of his spine, and 
entitlement to total disability rating for compensation 
purposes based on individual unemployability (TDIU) due to 
service-connected disabilities.  To the extent that his 
statements represent claims for disabilities, these are 
inferred.  In addition, the Board notes that a March 1999 
medical evaluation reflects that the veteran has a diagnosis 
of Post-Traumatic Stress Disorder secondary to combat 
experiences in the Korean Conflict.  These matters are 
referred to the RO for appropriate action. 




REMAND

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the Veterans 
Claims Assistance Act of 2000, (VCAA), 38 U.S.C.A. §§ 5100 
et. seq., was enacted into law.  Implementing regulations 
were published by VA in August 2001, and made effective from 
date of the law's enactment.  38 C.F.R. §§ 3.102, 3.159 and 
3.326(a) (2002).  The VCAA eliminated the concept of a well-
grounded claim and redefined VA's obligations with respect to 
the duty to notify and the duty to assist.  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  Because of the 
change in the law brought about by the VCAA, a remand in this 
case is required for compliance with the notice and duty to 
assist provisions contained in the new law.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate notification 
and development is undertaken in this case.

The Board finds it necessary to have the veteran re-examined 
for purposes of determining the severity of his chronic brain 
syndrome and cervical spine disability and the effect of 
these conditions on his ability to be gainfully employed.  VA 
last evaluated the veteran over five years ago (spine and 
mental disorders examinations were conducted in February 
1998).  By the time this case is returned to the Board 
following remand, the report of those two examinations will 
be, in the Board's judgment, too dated to be properly 
considered "contemporaneous."  See, e.g., Green v. 
Derwinski, 1 Vet. App. 121 (1991).  

In its July 2002 order, the CAVC indicated the importance of 
getting a medical opinion as to the degree to which any of 
the veteran's psychiatric symptoms are manifested by 
nonservice-connected conditions (including long-term alcohol 
abuse/dependence).  Such an opinion should be included in a 
new mental disorders examination report.  

The most recent VA outpatient records (from the VA Outpatient 
Clinic in Jacksonville, Florida) were associated with the 
claims file in September 2000.  To ensure that he undergoes 
fully informed evaluations, clinical data taking into account 
both VA and private treatment for symptoms of the veteran's 
chronic brain syndrome and cervical spine disability, since 
September 2000, should be secured.

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2002).  

Accordingly, the case is remanded for the following:

1.  Obtain medical records from the 
Jacksonville VA Outpatient Clinic 
reflecting treatment of the veteran for 
any brain syndrome and/or cervical spine 
symptoms since September 2000.  These 
records should include any notes, 
discharge summaries, consults, and 
imaging (X-Ray, MRI, CT scan).

2.  Ask the veteran to identify all VA 
and non-VA health care providers who have 
treated him for any brain syndrome and/or 
cervical spine symptoms since September 
2000.  Obtain records from each health 
care provider the veteran identifies.  VA 
records obtained should include any 
notes, discharge  summaries, consults, 
and imaging (X-ray, MRI, CT scan).

3.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded mental disorders 
and orthopedic examinations.  Ensure that 
the veteran's claims folder is made 
available to the examiners in conjunction 
with both examinations.  Any tests or 
procedures (including any x-rays) deemed 
necessary should be conducted.

Questions for the mental disorders 
examiner 

a.  What is the nature and severity 
of the veteran's chronic brain 
syndrome with brain injury, 
including in terms of any social 
impairment, effect on work 
efficiency, or ability to perform 
occupational tasks?  

b.  To the extent possible, describe 
which, if any, of the veteran's 
symptoms are due to the service-
connected chronic brain syndrome and 
which are due to non-service-
connected conditions (e.g., long-
term alcohol abuse/dependence).  If 
it is not possible to determine 
which disabling manifestations are 
due to the service-connected 
disability and which are due to non-
service-connected conditions, please 
indicate the reason(s) why.

Questions for the orthopedic 
examiner

a.  What are the ranges of motion of 
the veteran's cervical spine?  
Please indicate the normal ranges of 
motion.  

b.  Please detail the severity of 
the veteran's cervical spine 
disability, as well as the effect of 
this condition on his ability to be 
gainfully employed. 


4.  Upon receipt, review the examination 
reports to ensure adequacy.  If either 
examination report is inadequate for any 
reason or if all questions are not 
answered specifically and completely, 
return the examination report to the 
examining physician for revision. 

5.  Review the claims folder and ensure 
that the foregoing development actions 
have been conducted and completed in 
full.  Ensure that all notification and 
development action required by the VCAA 
is completed.

6.  Thereafter, if the benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
discussion of all pertinent regulations, 
including the VCAA.  If the veteran has 
failed to report for an examination, 
citation of 38 C.F.R. § 3.655 should be 
included.  Allow an appropriate period of 
time for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the CAVC for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the CAVC.  See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	Mary Gallagher
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


